Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noorbakhsh; Hamid et al. (US 20050173569 A1). Noorbakhsh teaches a semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) comprising: a first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) having a first surface (top of 246; Figure 2A,2B) and a second surface (bottom of 246; Figure 2A,2B) opposite to the first surface (top of 246; Figure 2A,2B), wherein: the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines a central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B) that extends from the first surface (top of 246; Figure 2A,2B) to the second surface (bottom of 246; Figure 2A,2B), the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines an annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) in the second surface (bottom of 246; Figure 2A,2B), and the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines a plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending from the first surface (top of 246; Figure 2A,2B) to the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) in the second surface (bottom of 246; Figure 2A,2B); and a second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) characterized by an annular shape, wherein at least a portion of the second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) is seated within the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) to define a first plenum (250; Figure 2B-Applicant’s 525; Figure 5A) within the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 1
Noorbakhsh further teaches:
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 1, wherein the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines a recessed channel (202; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) within the first surface (top of 246; Figure 2A,2B) of the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), the recessed channel (202; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) extending about the central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B), as claimed by claim 2
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 2, wherein the recessed channel (202; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) extends from a first position (202; Figure 2A,2B) to a plurality of second positions (arcuate,angular positions; Figure 2D) fluidly accessing the plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending from the first surface (top of 246; Figure 2A,2B) of the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 3
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 3, further comprising: a cover plate (205; Figure 2A) overlying the recessed channel (202; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) and forming a second plenum (204; Figure 2A,2B-not shown by Applicants. See drawing objections) within the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 4
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 1, wherein the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) defined in the second surface (bottom of 246; Figure 2A,2B) comprises a stepped recess (from 250 to 238; Figure 2B), wherein the second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) couples ([0032]) with a step feature of the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3), as claimed by claim 5
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 1, wherein the second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) defines a plurality of outlet apertures (0.01; Figure 2B-Applicant’s 605; Figure 6) providing fluid access from the first plenum (250; Figure 2B-Applicant’s 525; Figure 5A), as claimed by claim 6
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 1, wherein the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines an annular channel (204; Figure 2A,2B-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) extending about the central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B) through the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 7
A semiconductor processing chamber (Claim 1,19; [0011]; not shown) comprising: a manifold (205; Figure 2A-Applicant’s 320; Figure 3) providing fluid access to the chamber (Claim 1,19; [0011]; not shown) for a plurality of fluids; a gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) comprising: a first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) having a first surface (top of 246; Figure 2A,2B) and a second surface (bottom of 246; Figure 2A,2B) opposite to the first surface (top of 246; Figure 2A,2B), wherein: the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines a central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B) that extends from the first surface (top of 246; Figure 2A,2B) to the second surface (bottom of 246; Figure 2A,2B), the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines an annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) in the second surface (bottom of 246; Figure 2A,2B), and the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) defines a plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending from the first surface (top of 246; Figure 2A,2B) to the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) in the second surface (bottom of 246; Figure 2A,2B); and a second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) characterized by an annular shape, wherein at least a portion of the second plate (206; Figure 2A,2B-Applicant’s 340,510; Figure 3,5B) is seated within the annular recess (any 250/252; Figure 2B-Applicant’s 335; Figure 3) to define a first plenum (250; Figure 2B-Applicant’s 525; Figure 5A) within the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 11
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 11, wherein the manifold (205; Figure 2A-Applicant’s 320; Figure 3) comprises an interior zone (218; Figure 2A-Applicant’s 715; Figre 7) coupled with a first fluid delivery channel (204; Figure 2A), as claimed by claim 12
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 12, wherein the manifold (205; Figure 2A-Applicant’s 320; Figure 3) comprises an exterior zone (212; Figure 2A; [0030]-Applicant’s 730; Figre 7) extending about and fluidly isolated from the interior zone (218; Figure 2A-Applicant’s 715; Figre 7), wherein the exterior zone (212; Figure 2A; [0030]-Applicant’s 730; Figre 7) is coupled with a second fluid delivery channel (202; Figure 2A), as claimed by claim 13
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 13, wherein the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines an annular channel (202; Figure 2A,2B-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) extending about the central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B) through the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), and wherein the annular channel (202; Figure 2A,2B-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) is fluidly coupled with the exterior zone (212; Figure 2A; [0030]-Applicant’s 730; Figre 7) of the manifold (205; Figure 2A-Applicant’s 320; Figure 3), as claimed by claim 14
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 11, wherein the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines a recessed channel (204; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) within the first surface (top of 246; Figure 2A,2B) of the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), the recessed channel (204; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) extending about the central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B), as claimed by claim 15
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 15, wherein the recessed channel (204; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) extends from a first position (202; Figure 2A,2B) to a plurality of second positions (arcuate,angular positions; Figure 2D) fluidly accessing the plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending from the first surface (top of 246; Figure 2A,2B) of the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 16
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 16, further comprising: a cover plate (205; Figure 2A) overlying the recessed channel (204; Figure 2A,2B-Applicant’s 342,520; Figure 3,5A) and forming a second plenum (204; Figure 2A,2B-not shown by Applicants. See drawing objections) within the first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 17
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 11, further comprising: a substrate support (substrate support for substrate; not shown; [0011]); and a blocker plate (260; Figure 2B-Applicant’s 350; Figure 3) positioned between the gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) and the substrate support (substrate support for substrate; not shown; [0011]), as claimed by claim 18
The semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 18, wherein a first volume (238,249,242,238; Figure 2B) is defined between the gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) and the blocker plate (260; Figure 2B-Applicant’s 350; Figure 3), and the first volume (238,249,242,238; Figure 2B) is fluidly accessible from the central aperture (254; Figure 2B-Applicant’s 333,410; Figure 3,5B) and from the plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]), as claimed by claim 19

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noorbakhsh; Hamid et al. (US 20050173569 A1) in view of Lee; Jung-Hwan et al. (US 9732424 B2). Noorbakhsh is discussed above. Noorbakhsh does not teach:
Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 7, wherein Noorbakhsh’s first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines a plurality of lateral channels (Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) extending from Noorbakhsh’s annular channel (204; Figure 2A,2B-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) to an exterior edge of Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A), as claimed by claim 8
Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 7, wherein the lateral channels (Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) do not intersect any aperture of Noorbakhsh’s plurality of apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending through Noorbakhsh’s first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B), as claimed by claim 9
Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A) of claim 7, wherein Noorbakhsh’s first plate (246; Figure 2A,2B-Applicant’s 330,505; Figure 3,5B) further defines a plurality of bypass apertures (apertures at 0.014 diameter; Figure 2B; [0011]) extending from Noorbakhsh’s lateral channels (Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) through Noorbakhsh’s second surface (bottom of 246; Figure 2A,2B) of Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A), as claimed by claim 10
Noorbakhsh’s semiconductor processing chamber (Claim 1,19; [0011]; not shown) of claim 19, further comprising a faceplate (Applicant’s 355; Figure 3), wherein: the faceplate (Applicant’s 355; Figure 3) is positioned between Noorbakhsh’s blocker plate (260; Figure 2B-Applicant’s 350; Figure 3) and Noorbakhsh’s substrate support (substrate support for substrate; not shown; [0011]), a second volume is defined between Noorbakhsh’s blocker plate (260; Figure 2B-Applicant’s 350; Figure 3) and the faceplate (Applicant’s 355; Figure 3), and Noorbakhsh’s second volume is fluidly accessible from a lateral channel extending through Noorbakhsh’s gasbox (all above 260; Figure 2A,2B; Figure 2A; Applicant’s 325,400; Figure 3,5A), as claimed by claim 20
Lee also teaches a wafer processing apparatus including lateral channels (61; Figure 4-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) and Lee’s semiconductor processing chamber (100; Figure 4) of claim 19, further comprising a faceplate (60; Figure 4-Applicant’s 355; Figure 3), wherein: the faceplate (60; Figure 4-Applicant’s 355; Figure 3) is positioned between Lee’s blocker plate (70; Figure 4-Applicant’s 350; Figure 3) and Lee’s substrate support (20; Figure 4), a second volume (71; Figure 4) is defined between Lee’s blocker plate (70; Figure 4-Applicant’s 350; Figure 3) and the faceplate (60; Figure 4-Applicant’s 355; Figure 3), and Lee’s second volume (71; Figure 4) is fluidly accessible from a lateral channel (61; Figure 4) extending through Lee’s gasbox (50,60,70; Figure 4; Applicant’s 325,400; Figure 3,5A), as claimed by claim 20
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Noorbakhsh to add plural of Lee’s lateral channels (61; Figure 4-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) and Lee’s faceplate (60; Figure 4-Applicant’s 355; Figure 3).
Motivation for Noorbakhsh to add plural of Lee’s lateral channels (61; Figure 4-Applicant’s 425/530; [0042]; Figure 5A-See drawing objection) and Lee’s faceplate (60; Figure 4-Applicant’s 355; Figure 3) is for uniform supply of gas (column 2; lines 37-46) resulting in uniform depositions (column 8; lines 9-23).
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Claims 1 and 11 have each been amended to describe that at least a portion of the second plate is seated within the annular recess to define a first plenum within the first plate. Support for such features may be found, for example, in figure 3 and the related description. Noorbakhsh fails to disclose such features, as its second plate 206 receives the first plate 234, rather than being seated within an annular recess formed in a surface of the first plate as presently claimed. As such, claims 1-7 and 11-19 are distinguishable over Noorbakhsh. Withdrawal of this rejection is respectfully requested.
“
In response, the Examiner disagrees. Noorbakhsh’s second plate 206 receives the first plate 234 and Noorbakhsh’s second plate 206 being seated within an annular recess formed in a surface of the first plate 234 are identical structrally. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The below cited art share similar structural and functional features pertinent to the claimed invention.
US 9057128 B2
US 8771418 B2
US 8069817 B2
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716